Citation Nr: 0826739	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the RO accepted an informal substantive 
appeal dated February 2006 in lieu of a VA Form 9.  
Additionally, the Board notes that in this same communication 
the veteran withdrew all other appeals with the exception of 
the veteran's claim for TDIU.


FINDING OF FACT

The veteran's service-connected disabilities are not shown to 
be of such a nature or severity to prevent him from obtaining 
or retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU are not met for any period of claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.18 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  However, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, 
in part.  See 73 Fed. Reg. 23, 353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in the 
claimant's possession.  

Through September 2003 and February 2004 letters, the RO 
notified the veteran concerning how to qualify for individual 
unemployability benefits.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.  VA's letter notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  Each of the letters asked him if he had any 
additional evidence to submit, and thereby put him on notice 
to submit information or evidence in his possession. 
 
A March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities. 
 
Notice to a claimant should be provided prior to the initial 
adverse decision.  In this case, although some of the 
documents meeting the notice requirements were provided to 
the veteran after the rating action on appeal, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 
 
The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claim on appeal, a report of which is of record.  The Board 
notes that the veteran's service medical records were 
indicated as irretrievable by the National Personnel Records 
Center (NPRC).  However, as the claim on appeal is TDIU which 
concerns only the effect of his service-connected 
disabilities on his employment, the Board finds that there is 
no prejudice in not having the veteran's service treatment 
records available for review.  

The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Given these facts, it appears that all 
available records have been obtained.  The veteran has 
submitted many responses indicating that he had no other 
information or evidence to give VA to substantiate the claim 
for TDIU, the latest being dated November 2006.  The Board 
finds that there is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Entitlement to a TDIU 
 
Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In determining whether the veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a). 
 
In this case, the veteran has completed ninth grade with no 
additional vocational training indicated.  A psychiatric 
examination dated January 1979 indicates that the veteran has 
an I.Q. of 79.  On the veteran's application for TDIU dated 
September 2003, he indicated that he had last worked in 1979 
as a self-employed painter. 
 
Service connection is currently in effect for residuals of 
frostbite of the left foot, rated as 30 percent disabling; 
residuals of frostbite of the right foot, rated as 30 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling.  
The combined disability ratings are 60 percent prior to 
February 28, 2006, and 70 percent from February 28, 2006.  
See 38 C.F.R. § 4.25 (2007).  As the veteran's disabilities 
are from a common etiology, the combined disability rating 
meets the minimum percentage requirement for TDIU under 
38 C.F.R. § 4.16(a) for the entire period of this claim. 
 
The minimum percentages notwithstanding, the record does not 
establish that the veteran's service-connected disabilities 
render him unemployable.  The weight of the evidence of 
record demonstrates that other non-service-connected mental 
and physical disabilities render the veteran unemployable.  
The evidence includes that the veteran obtained U.S. Social 
Security disability benefits by a March 1979 Administrative 
Law Judge decision.  The veteran's contentions at that time 
were that he could not work due to his back and leg condition 
and that his nerves were so bad he could not engage in any 
type of work.  The conclusive finding was that the veteran 
had a psychiatric impairment of such a degree that it 
precluded him from engaging in substantial gainful activity.  
 
The veteran was afforded a VA examination during March 2004 
to ascertain whether he was unemployable due to service-
connected disabilities.  The examiner indicated that the 
veteran had either current or past diagnoses of obstructive 
sleep apnea; congestive heart failure; pneumonia; peripheral 
neuropathy; seizures; cerebrovascular accident (CVA) with 
residual left side weakness; low back pain; hypertension; 
reflux; arteriosclerotic cardiovascular disease (ASCVD); and 
the veteran had in the past a cholecystectomy, shoulder 
surgery, and a fractured right hand.  The veteran indicated 
he had headaches daily; dysphagia; poor hearing; shortness of 
breath requiring supplemental oxygen 100 percent of the time 
the previous three years; had an episode of congestive heart 
failure the year before and wore a nitro patch and a 
pacemaker; bronchitis; left hip pain; bilateral shoulder 
pain; and numbness in the left hand and leg.  

Concerning symptoms of the veteran's service-connected 
disabilities that could be objectively noted, the March 2004 
VA examiner indicated the veteran had stasis dermatitis in 
the lower extremities bilaterally; pedal pulse trace 
bilaterally for dorsalis pedis and posterior tibial pulses; 
no lower extremity edema noted; with decreased sensation in 
the stocking pattern bilaterally diffusely.  The veteran was 
diagnosed with peripheral neuropathy; reflux; lung surgery 
related to an abscess; seizure disorder; dysphagia; status 
post cerebrovascular accident with left-sided weakness; a 
history of frostbite to feet bilaterally; pacemaker; 
hypertension; early degenerative joint disease of the hip; 
small patellar spur of the left knee; a history of cold 
exposure to the feet; degenerative disc disease of the lumbar 
spine and history of lumbar surgery; and COPD (chronic 
obstructive pulmonary disease) with supplemental oxygen.  The 
examiner's impression was that the veteran did have some 
functional limitations to gainful employment primarily from 
his (non-service-connected) chronic back pain, residuals of 
his cerebrovascular accident, and his breathing disorder.

The veteran has submitted several letters from his private 
physicians indicating his inability to work.  A November 2003 
letter from Dr. R indicates that the veteran's feet are 
completely arthritic and that he should be 100 percent 
disabled in regards to his bilateral feet.  The Board notes 
that the veteran was, at that time, trying to obtain service 
connection for degenerative joint disease in his bilateral 
feet, but this claim was rejected in a December 2004 rating 
decision.  An additional letter from Dr. R was received at 
the RO during June 2004.  The letter indicated the veteran 
suffered from (non-service-connected) severe lower back pain 
and bilateral lower extremity radiculopathy as well as 
weakness.  Dr. R also indicated the veteran suffered from 
(non-service-connected) multifocal degenerative joint disease 
of the lower back, as well as in his feet, hips, and ankles.  

An additional letter dated August 2005 from Dr. R indicates 
that it was his medical opinion that the veteran would not be 
able to work due to his numerous conditions including his 
lumbar spine, nerves, as well as his ankles, knees, and hips.  
Dr. R additionally noted that the veteran was unable to work 
due to his multiple conditions to include bilateral lower 
extremity arthritis, neuropathy, history of CVA, need for 
bracing and chronic pain syndrome.  A May 2006 letter from 
Dr. R indicated that the veteran's medical problems had not 
changed but his condition had only worsened since his last 
letter in August 2005.  Dr. R did add that the veteran was 
being treated for chronic lower back problems as well as 
rotator cuff and impingement issues of the shoulders 
bilaterally.

The veteran also submitted letters from Dr. L.  The first 
letter, dated August 2004, indicated that the veteran had 
diagnoses of a seizure disorder; hearing loss; frostbite 
associated neuropathy; complex left cranial nerve palsy after 
removal of a left-sided facial tumor; and was on chronic home 
oxygen.  Dr. L also indicated that the veteran had multiple 
pulmonary admissions and recent loss of consciousness 
episodes that were felt to be due to bradychardia.  Dr. L 
indicated his opinion was that the veteran would never 
achieve gainful employment due to his various medical 
problems.  The various medical problems listed reflect the 
veteran's service-connected disabilities, but also several 
significant non-service-connected disabilities. 

An additional letter from Dr. L was received during June 
2006.  Dr. L indicated the veteran had been followed for 
multiple cranioneuropathies, a seizure disorder and 
neuropathic changes in his legs.  Dr. L indicated that he 
needed the assistance of two people to come into the office 
and that he had prominent muscle weakness likely related to 
his recurring need for steroid administrations due to 
exacerbations of his severe COPD and chronic home oxygen 
dependency.  Dr. L also indicated that the veteran had poor 
auditory decode and significantly impaired vision.  The 
physician indicated the veteran would not be able to work 
again.

The ultimate question is whether, due to his service-
connected disabilities, the veteran is incapable of 
performing the physical and mental acts required by 
employment.  Here, the competent and objective evidence 
simply does not demonstrate that the veteran is unable to 
obtain or retain substantially gainful employment solely 
because of his service-connected disabilities.  The VA 
examiner opined that the veteran could not work due to 
chronic back pain, residuals of his cerebrovascular accident 
and his breathing disorder.  The veteran's private 
physicians, who had treated him for a number of years and 
submitted several opinions, although mentioning neuropathy as 
an ongoing problem, did not indicate that the veteran was 
unemployable due to his service-connected disabilities, but 
rather primarily noted the veteran's multiple non-service-
connected disabilities to include degenerative joint disease, 
COPD, residuals of a cerebrovascular accident, and back 
problems.  As noted above, impairment from non-service-
connected disabilities is not for consideration in awarding a 
TDIU.  See 38 C.F.R. § 3.341(a).  

Therefore, as the weight of the competent evidence shows that 
the veteran has been rendered unemployable due to multiple 
non-service-connected disabilities, and has not demonstrated 
unemployability due solely to service-connected disabilities, 
the veteran's claim for TDIU must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). 
 

ORDER

The claim of entitlement to a TDIU is denied. 
 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


